OFFICE        OF THE ATTORNEY        GENERAL    OF TEXAS
                                   AUSTIN




Eonorablo Oaorga 1. shepw6
0001ptmll.r     of    Publlo   Aoooantr
mmtln,     Tour




                                                      lm a a a a 4 a 4r,
                                                                       or
                                                      or trhiolan(ir-
                                                       4 work~othsz than
                                                       or ad V~OP~UI tax
IionorabloOeo. 8. Shoppalrd,page t


the county ot Cacioma, which te the 8-e bmnoh offi.oeeon-
tloned and rdorrra  ta in our oplnloa o-034.
                     Artiolo 7266, Vernon~o hnnotatod Stat&m,            as amend-
ed, in part, reabo:                                      /'

                 "* * * Prom oooh parooa frot whoa oafd DO-
           puty okay00110ot taxes and lreoo a rsootpt t&w*-
           for, oald Deputy is authorized to rrcoivr   8 roe
           o fno t lxoeedln~ twenty-fire  (2E#) oento whoa
           reoelpt loouod oovero proNrty taxes, and ho shall
           reoeiro no other oompensation ror hi8 sonlooo;
           aab furtaor  prorldod lte Mall aot ntaia koro than
           Ono ThOUsaod Two Rundrod ($l,~OO.Oo) Dollars for
           any one oalea&at year, and tha balanca, ii any,
           8hall be dopmltod to the oredlt of the uonoral
           F u nd    or   tha   coWt#~.   * l   *”


              '      Art1010 667Sa-oaotion           11, Yornon*r Rorioed Civil
Statutes            of Texas, ~rovi600:
                  “As 6om~enoatlon for his oonioro under the
           prorisiono   of this and other law relatli%& to
           the rs6iotratlon    of rchlalrs and chauffeur& and
           the transfer    oi tehiclos, each County Tar Col-
           lootor shall roosltr a ualfonn roe 0r fifty oonto
           for saoh or the first ona thousand rooaipto loau-
           ad by hln each year pursuant to aaid lam; he
           shell reoslro a unlione foe of forty ooata for
           each of the aezt ufn6 thousand rocrlpto so 16ow~d~
           a tdr0rc: se0 or thirty omit.8tor each of the next
           fifteen thousand reoelpto so loourd and a uniform
           tee of twenty oeate for eaOh or the balanoe of
           said receipts so issued during th4 year. .?aid
           aoapeasstion shall be dsduoted weekly by saoh
           Coun%y Tax Colleotor fro~the gross oollsctlono
           nade pwournt     to this dot (Arts. 6676a-1 to 66?6a-
           14; '1.c. Art. 807a) and other laws relating to
           the resistration of rshiclea aad chauifaurs and
           the trwerer or vehicles. cut 0r the aowmu3a-
           tion ao allowed Couuty ?ax Colloatoro, lt la hero-
           by rxpnsaly provided and mquSreQ that      they shall
           py the bntlre     exponoo OS irratingall licanoe fe-
           oeipta and nuaber plates and ohauifeuro badeoe
           issued purauvnt theroto, lno~udlng thb OOot ot
           labot ~rformod in loouing said reoelpto,      number
           plates and bobgor and tho oost of Foot860 wed
           in 5alling 8amo to applioaato.w
Ronarablo     Ciao. Ii. Sheppard,         Page S



              Artlole     59128 of Vornon*n Anaotatad        Civil syt-
utra,    provides t

              =sMtlon 1. Xo dlatrlot   ottloar shall cm
        paid by the Stata of Tmxaa any free or eoada-
        alon for any 8arWw parformd by hias nor shell
        tho State or qny OOt~&ty~4r to any OOtuit~of-
        fleer in any county eontnlning 4 popalntlon or
        twenty thonaand  (20,000) lnhabltaataor more
        aooordl~ to the last preoadlng Faderal Canaua
        my reo or aoamlreion for an)- aarvIoe bf hia
        porrorimd as auoh oirloor; provlded,~howwor,
        th ntt&    laaeaaor       urd oolhotor       or taxor ahell
        eontinu0   t0   oolieot     004    nt0b1   ror  the bn0rit
        or tba Ortlorra* snlnrf Fuad or funds hamln-
        arter prorldod for   all r8aa and e0aml8aloa0
        whloh he ia.author~ead under lew to eolloot;
        and it shell be El8 duty to loount for aad    to
        o~all auoh   monies raoeltod by hlm into the
        run6 or funds oreatod and provided for under
        the provlalonn Or thl8 AOt; prorlded further,
        that the prorlal~na  ot this  SaOtiOn shell not
        nifeet the payment of ooata in air11 onma by
        thr Mete, but all laoh aoatr so paid shall be
        aooounted for by the offloor oollaotle,gthe
        aaze, es they ar8 required   u&Or the protialone
        or thie hot to aoootmt ror r000. eofmi3a,iona
        nnd ooatn oolleoted rroa prlrata partlre.a
            As the Tax Aeoaasor-colleotor or your oouetr 10.
ooapanaatad on an armml lelary bn818 out of the O?flOara*
salary Band, the fees provldod for   in seotlon 11, Artiole
66736, aupra, w:loh he would othemlee be allowed to re-
tain were ha oonpmeetad oa e fro bnala, are to be paid in-
to th0 orfiow0* salary bund. Thus the Orfltwra~     Salary
Fund la nugmnted    to the extent of OIlOhieee with the lOO$
or the net eollaotlene euthorleed to be rotnlned   by the
oountf out or the oolleotloncranda.
           In oplaloa no. O-834, approved Aaguet 12, 1939,
roadwed   to Ronorable Jaok aleoh, County Attorney  o? Camron
Con&y,   TOX~O, 8 oopy or whioh opinion ia 8ttn8h.4  heroto,
and whioh sate forth Art10180 160% and 7256, 80 emended
Artlrle 7256, aupra, being quoted in full, lt la pointed
out that the lirat portion or the 18tter ertlela OOatr010
over thn  other prorl&ona of lald statute   and is applloeble
to ptar oouaty. It la rueher     polntod out that thoaa artl-
olea, belnd apeolal ltatutaa   oorarlad the aub)eot o? branoh
-


                                                                       166
                                                                             f


    Boaorablr Gao. H. Sheppard, Page 4


    ofrloea, tho provialona  theroof laperoeda and oontrol over
    thn general lnua pertaining to redulrr  daputlrr aad their
    ooapon8ntlona under Art1010 3908, Rorlaed Cl~ll Statuloa  o?
    Texna, no amoaded.
                It will bo noted that Art1010 7256 provides that
    ln 811 oountloa ooutalnln@ 8 elty or town, other than the
    oounty sent, whloh ha8 881oxowe of aovoa thouaand (7,000)
    lnhnbltantr looordlnd to tho lnat    Fordor Conaaa thnt 8
    doputf 88aeaaor and oollootor of taxes la 8uthoriwd to bo
    rppolntad   by the laaoaaor lnd oollootor oi tnxo8 with tho
    oonaont lad npprornl of the Cos&aaiomr8*      Court. It ruthor
    povlder    tho method Oi oomponaatlng luoh dopat   aEd flxoa the
    oorpmnantloa pay8blo to him by 1Mtlaq      the fee8 ror uah ro-
    oalgt laaood hot lx o o edlngtwenty-ilto ooata (tsg) on prop
    arty tnxoa lad tknt or sash fool, km may ratala    not mm0 than
    holto Huzidrod   Dollan (41,tOO.OO) iar nay oa8 culeadar year.
    Such doputy’a oomponnntionla mot only llalted no to amount,
    but the ntntut*   rurthrr pmrldea “ho 8h11 rooeiva no othor
    oo4i~aantlon rot hla larfloea.*
              It  18 lpparant therbtore th8t Artlalo 7266 no eat
    forth in opinion O-834, balng a 8~0181 lnw with the lxolualro
    nnd llmltrd *thou rlxl% oou@aaaatlon ror the bnnah orrloe
    deputy’,thnt said uoa~aaatloa thorala provide8 la oxolwlro
    OS 811 othaf oorpensatlon for foa$ to the 88me oxtant thnt
    rsgulnr  deputlea whoa8 anlnrlea are fixed by tb   Coaalaalonorar
    Court ondor  tha prorlalona of Artlole 3902, aoprn, are ilk+
    also lxoludod from any nddltlonal oompenaatlcn by mason of
    aonlora glrformad in the Tax Aaaoa8or-Collrator~a off100 in
    laaulag motor rehlolo  llaanae reoolpts, nuaber platoa and
    ohnufroura bnaea.
               It la, therorore, the opllrlon0r tkla Departnmnt
    that the Comml~8lomra*   &tart la not nuthorlzied to pay any
    nmowt in lxoosa of Tvelvo Hundred Dollnra Ol,tOO.OO) for
    lny snloadnr yen? as lnlnry to 8 drputy of a tax naaoaaor
    rnd oollootor oo~paaaatod fror  tho Orfloara* Snlury Fund
    whom ha la lothorlaed and apgolntod ln bnaoh offloea mln-
    tnlned in 4 olty,  othor thnn tho oounty aant, whloh ha0 In
    lxoeaa of 8ovoa thouaand (7,000) lobblt8nta under the pro-
    rlaloaa of Art1010 OtSd, Rotlo& Clrll statutes,    1925, as
    aniaadod, SOT lsaulad motor vohiole lleenao rooolpta. The
    Commlasl~aora* Court la aothorlwd to pay nnaoaablo offler
    rent nooeaanry ttithe nnlatonnaoo of aaoh lathorised braaoh
    0rri00.
                                                            I?,‘,




Hoaorabla Gwo. Ii.Sheppard, Fago 5



          Truatlng the abovo answers your raqueat, we are

                                      Your8 vary txy#
                                 ATTORNXT GEZEqAL OFTEXAS



                                 BY




              ATTORNEY
                     GJ2WCFiAL
                            OF TEXAS